Conviction is for exhibiting a gaming device, to-wit: a marble machine, for the purpose of gaming; punishment being two years in the penitentiary.
Motion was made to quash the indictment upon the same grounds as were urged in No. 22,096, E. F. Conklin v. State, this day decided. (Page 210 of this volume.)
The indictment in the present case was returned by the same grand jury which returned the indictment against Conklin. The records are the same in both cases so far as the attack upon the grand jury is concerned. *Page 248 
For the same reasons stated in the opinion in Conklin's case the indictment in the present case should have been quashed.
The judgment is reversed and the prosecution ordered dismissed.